IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 15, 2009

                                       No. 08-40519                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff - Appellee
v.

CARLOS RICARDO ELLIS-GARCIA

                                                   Defendant - Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:07-CR-543


Before REAVLEY, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Carlos Ricardo Ellis-Garcia appeals from a judgment of conviction for
being found illegally in the United States following deportation. He alleges error
in his sentence. We AFFIRM.
                     I. FACTS AND PROCEDURAL HISTORY
       Ellis-Garcia is a citizen of Honduras. He was deported from this country
first in 2004 and again in 2006. In 2007, he was found in Cameron County,
Texas. On September 5, 2007, he pled guilty to being found illegally in the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                    No. 08-40519

United States following deportation.        8 U.S.C. § 1326.      There was no plea
agreement. The propriety of his sentence is the question we face.
      The U.S. Sentencing Guidelines provide a sixteen-level enhancement for
defendants convicted of unlawfully reentering the United States who have a
prior conviction for a crime of violence.          U.S.S.G. § 2L1.2(b)(1)(A). The
Presentence Report included a recommendation that Ellis-Garcia’s Guidelines
offense level be increased sixteen levels because he had, prior to deportation,
been convicted of two crimes of violence: (1) a 1994 Montana conviction for
felony assault, and (2) a 1997 Georgia conviction for robbery.
      Over Ellis-Garcia’s objections, the district court found each prior conviction
to be for a crime of violence. The sentence imposed was eighty-two months of
imprisonment and three years of supervised release.
      On appeal, Ellis-Garcia argues that his sentence should be vacated
because neither prior conviction was for a crime of violence.
                                 II. DISCUSSION
      Generally, we review the district court’s sentencing decisions for an abuse
of discretion. Gall v. United States, 552 U.S. 38, 51 (2007). Applicable here, we
review de novo the characterization of a prior offense as a crime of violence.
United States v. Sanchez-Ruedas, 452 F.3d 409, 412 (5th Cir. 2006).
      Under the Sentencing Guidelines, the offense of unlawfully entering the
United States has a base offense level of eight. U.S.S.G. § 2L1.2 (a). If the
defendant had previously been deported after having committed a crime of
violence, there is a sixteen-level increase in his offense level.                Id. §
2L1.2(b)(1)(A)(ii). The district court found Ellis-Garcia to have two convictions
for crimes of violence. The increase by sixteen levels applies even if he had only
one. Id.
      A prior conviction is for a crime of violence if it satisfies either of two tests:
(1) it is one of several listed “offenses under federal, state, or local law,” or (2) it

                                           2
                                  No. 08-40519

is “any other offense under federal, state, or local law that has as an element the
use, attempted use, or threatened use of physical force against the person of
another.” Id. § 2L1.2 cmt. 1(B)(iii).
      To determine whether a prior conviction is for one of the listed offenses
(often called “enumerated offenses,” though the Sentencing Guidelines do not
number them), we follow a “common sense approach.” Sanchez-Ruedas, 452 F.3d
at 412.    When there is no definition of the enumerated offense in the
enhancement provision, we must give the offense its “generic, contemporary
meaning,” without concern for the “labels employed by the various States’
criminal codes.” United States v. Dominguez-Ochoa, 386 F.3d 639, 642-43 (5th
Cir. 2004) (quoting Taylor v. United States, 495 U.S. 575, 598, 592 (1990)).
      For example, even if a prior offense is designated as “robbery” in a state
penal code, it may not qualify as a robbery under Section 2L1.2. United States
v. Santiesteban-Hernandez, 469 F.3d 376, 378 (5th Cir. 2006). In determining
the “generic, contemporary meaning,” we look to sources such as the Model
Penal Code, certain favored treatises such as Wayne LaFave’s Substantive
Criminal Law, dictionaries, the Uniform Code of Military Justice, and other
indicators of the present understanding of the offense. Id. at 379.
      After finding the contemporary and generic elements of a crime, we
compare them to the statutory elements of the prior offense and not to the actual
conduct underlying the conviction. Id. Statutes may be written to apply to a
range of conduct. It is possible that some of the means by which the statutory
offense could be committed would fit within the generic, contemporary meaning
of the offense and others would not. That does not end the inquiry.
      Instead, when there are disjunctive elements in the statutory offense, we
may look, but only with judicial blinders on, at a limited array of records in
ascertaining the specific part of the statute that is the basis for the conviction.
United States v. Moreno-Florean, 542 F.3d 445, 449 (5th Cir. 2008). Besides the

                                        3
                                  No. 08-40519

charging document, we may examine the “written plea agreement, transcript of
the plea colloquy, and any explicit factual findings by the trial judge to which the
defendant assented.” United States v. Bonilla-Mungia, 422 F.3d 316, 320 (5th Cir.
2005) (quoting Shepard v. United States, 544 U.S. 13, 16 (2005).
      As one more option, if these documents do not indicate which subpart of
the statute was the basis for the conviction, we consider the entire statute to
determine whether the “least culpable act constituting a violation of that
statute” qualifies as a crime of violence under Section 2L1.2. United States v.
Gonzalez-Ramirez, 477 F.3d 310, 315-16 (5th Cir. 2007).
      We now apply these principles. One of the enumerated crimes of violence
is “aggravated assault.”    U.S.S.G. § 2L1.2 cmt. 1(B)(iii).     Ellis-Garcia was
convicted in Montana of felony assault. The judgment recited that he had
“purposely or knowingly caused bodily injury to David Robbenold with the use
of a weapon by repeatedly striking him with a metal crutch.”            Under the
Montana statute in effect at the time of the offense, felony assault occurred when
a person purposely or knowingly caused:
      (a)   bodily injury to another with a weapon;
      (b)   reasonable apprehension of serious bodily injury in another by
            use of a weapon; or
      (c)   bodily injury to a peace officer or a person who is responsible
            for the care or custody of a prisoner.
Mont. Code Ann. § 45-5-202(2) (1973) (current version at Mont. Code Ann. § 45-
5-213 (1999)). The parties do not dispute that Ellis-Garcia was convicted under
subsection (a) of the statute.
      The Model Penal Code (“MPC”) is an approved source for determining the
generic, contemporary meaning of an enumerated offense. The MPC sets out
these elements for aggravated assault:
      A person is guilty of aggravated assault if he: (a) attempts to cause
      serious bodily injury to another, or causes such injury purposely,
      knowingly or recklessly under circumstances manifesting extreme

                                         4
                                 No. 08-40519

      indifference to the value of human life; or (b) attempts to cause or
      purposely or knowingly causes bodily injury to another with a deadly
      weapon.
Model Penal Code § 211.1(2) (emphasis added).
      We compare the Montana provision with the MPC.           First, the MPC
includes the crime of attempt in the definition of aggravated assault, while the
relevant Montana subsection addressed only bodily injury actually caused. This
difference is immaterial. When a statute of conviction is narrower than the
MPC, its elements are within the contemporary meaning but they just do not
completely fill the available range. See Sanchez-Ruedas, 452 F.3d at 413.
      The other difference is in the description of a weapon. The MPC requires
a “deadly weapon,” while the Montana statute required a “weapon.”            The
Montana Code defined a “weapon” as “an instrument, article, or substance that,
regardless of its primary function, is readily capable of being used to produce
death or serious bodily injury.” Mont. Code Ann. § 45-2-101(71) (1973) (now
Mont. Code Ann. § 45-2-101 (79) (1999)). The MPC defines “deadly weapon” as
“any firearm or other weapon, device, instrument, material or substance,
whether animate or inanimate, which in the manner it is used or is intended to
be used is known to be capable of producing death or serious bodily injury.”
Model Penal Code § 210.0(4). Thus, the only difference between the two is that
the MPC defines the weapon by “the manner it is used or is intended to be used,”
while the former Montana statute defined a weapon by whether it was “readily
capable of being used” “regardless of its primary function.”
      Whatever distinctions can be made between those definitions, we find that
they are immaterial.
      Further, Professor LaFave’s treatise supports the conclusion that
Montana’s weapon definition fits with the generic definition of aggravated
assault. For an aggravated assault, “the specified aggravating factor is [often]



                                       5
                                  No. 08-40519

the means used to commit the battery, such as by any weapon, or much more
commonly, by what is variously called a ‘deadly weapon,’ ‘dangerous weapon,’ .
. . .” W AYNE R. L AF AVE, S UBSTANTIVE C RIMINAL L AW § 16.2(d) (2d ed. 2003)
(citations omitted). The use of “any weapon” therefore may satisfy the
aggravating factor under contemporary standards. Here, the Montana definition
of “weapon” was even narrower than “any weapon,” tracking more closely the
MPC’s definition of a deadly weapon under aggravated assault.
      Finally, in applying the common-sense approach, “the fit between the
enumerated offense of aggravated assault and the ordinary, contemporary, and
common meaning of aggravated assault may not be precise in each and every
way,” but “sufficient equivalence” will still exist if the differences are slight.
United States v. Rojas-Gutierrez, 510 F.3d 545, 549 (5th Cir. 2007).
      The Montana offense of felony assault under former Montana Code Section
45-5-202(2)(a) qualified as an enumerated offense under the crime of violence
enhancement of Section 2L1.2(b)(1)(A).
      Because we conclude that Ellis-Garcia’s sentence was properly enhanced
based on his prior conviction in Montana, we do not analyze whether the Georgia
conviction constitutes a crime of violence under the Sentencing Guidelines. Even
if we were to find error in the characterization of the Georgia offense, it would
be harmless. Fed. R. Crim. P. 52(a).
      The decision of the district court is AFFIRMED.




                                        6